OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury found appellant guilty of burglary of a building and, after finding enhancement paragraphs true, assessed punishment at confinement for 99 years. The conviction was affirmed. Young v. State, 837 S.W.2d 185 (Tex.App.—Amarillo, 1992). That court found, inter alia, that Article 37.07(3)(a), V.A.C.C.P., as amended, allowed for the introduction of unadjudicated extraneous offenses at the punishment phase. In his petition for discretionary review appellant contends that such finding was in error.
The Court of Appeals did not have the benefit of our recent opinion in Grunsfeld v. State, 843 S.W.2d 521 (Tex.Cr.App.1992).
Therefore, we grant appellant’s petition for discretionary review. The judgment of the Court of Appeals is reversed and the cause remanded to that court for reconsideration of the issues presented.